Walker, J.
The proprietor of a town or city, who lays out and plats the squares, lots, streets, alleys, etc., and causes the same to be recorded in the county clerk’s office, and sells lots in accordance with such plat, dedicates the streets and alleys to the public, and cannot revoke the grant when the public acquires an easement.
The facts in this case show that Holán, the proprietor of the city of Navasota, had recorded such a plat, and though he sold the property in question to plaintiff’s intestate, with verbal representations that he had reserved the power to vacate certain streets or alleys, his vendee acquired no right by which he could oust the public easement, and his rights were subject to it.
We see no fact in this case which renders it in any way materially different from Oswald v. Grenet, 22 Texas, 94. Indeed, that case appears conclusive of the one at bar. The case has been examined and approved by the court.
The judgment of the district court is affirmed.
Affirmed!.